*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 16, 2021 has been entered. 
Priority
This application is a CIP of 14/115,237 (ABN) filed on 11/08/2013, which is a 371 of
PCT/US2012/034802 filed on 04/24/2012, which claims priority in provisional application 61/563,954 filed on 11/28/2011 and claims benefit of provisional application 61/483,518 filed on 05/06/2011.
This application is a CIP of 13/807,502 filed on 12/28/2012 (Patent 1,014,776), which as a 371 of PCT/US2011/042671 filed on 06/30/2011, which claims benefit in provisional application 06/30/2010.
The effective filing date of claims 1-12, 14, and 16-20 is December 03, 2018.
A method of promoting skin regeneration, promoting hair follicle regeneration, and promoting hair follicle comprising topically administering to a subject with an area of injury damaging the skin, a hydrogel on at least a portion of the injured area, the hydrogel comprising a crosslinked composition comprising the composition of claims 1 and 20, without providing 
Hydrogel compositions used in methods of claim 1 and claim 20 are supported in application 13/807,502, however application 13/807,502 does not provide support for methods of promoting skin regeneration, promoting hair follicle regeneration, and promoting hair follicle comprising topically administering to a subject with an area of injury damaging the skin, a hydrogel on at least a portion of the injured area.
Claims 1 and 20 are drawn to methods that contain elements from both applications ‘237 and ‘502, but neither application from which present application claims priority contains all of the claimed elements. Therefore, methods of claims 1 and 20, and their dependents, are given the effective filing date of December 3, 2018.
Newly added claims 21 and 22 do not have support in application 13/807,502 because application ‘502 does not disclose a method of promoting skin regeneration, promoting hair follicle regeneration or promoting hair follicle. Claims 21 and 22 have support in application 14/115,237 in at least originally filed claim 1. Claims 21 and 22 are not supported in 61/483,518 and 61/563,954 for at least the following reasons: neither provisional application provides support for the claimed hydrogel formed from at least about 80% of a polysaccharide with at least one monomer having at least one substituted hydroxyl group having the formula (III) and up to about 20% of second crosslinkable molecule, wherein the degree of substitution of (III) is less than about 0.2. The effective filing date of claims 21 and 22 is April 24, 2012. 
 

    PNG
    media_image1.png
    166
    815
    media_image1.png
    Greyscale

	2. Dex-EA is known in the art. The application and the provisional applications disclose its preparation. See page 10 of ‘954 and page 10 of ‘518, both of which disclose identical synthetic procedures of the aforementioned hydrogel. The ‘518 application clearly identifies that Dex-AE/PEGDA was made according to published references. Since this is known, it is not necessary to repeat it in the provisional application or present application. 
	3. According to the declaration by Dr. Mao, a person skilled in the art would consider the prior research in understanding the patent claims. Even if Dex-AE is not a common chemical name as alleged by the Examiner, this does not preclude the fact that the term is known in the art and that the priority documents clearly provide its structure. See Figure 1 on both the ‘518 and ‘954 documents, which was also present in the art. A person skilled in the art would recognize in the disclosure a description of the invention defined by the claims.  	
	4. With respect to formula (III), the instant specification discloses that in some embodiments, formula (III) represents the formula of a substituted hydroxyl group following the integration of allyl isocyanate (AI) into dextran to form DEX-AI. See Figure 1 and paragraph 95. Provisional ‘518 discloses the reaction of dextran and AI to form DEX-AI, see “Methods and Procedures” subsection “Materials”. Thus, provisional ‘518 discloses formula (III) and as such fully supports the claimed formula (III).

	6. The examiner cited Anastsiou as evidence that polymer reactants can be expressed as moles. Anastsiou is non-analogous art because it does not pertain to hydrogels. As previously argued, the use of weight percent is generally used in preparing hydrogels. While a mole ratio is used when it is important to the process, the materials can be described solely based on weight percentages. Anastsiou does not rebut Applicant’s position that a person skilled in the art reading the present disclosure would recognize that the percentage is weight percent. Smith also does not support examiner’s position. As such neither reference supports the examiner’s assertion that polymer and crosslinker reactants are expressed as moles during preparation of hydrogel, particularly in view of the present disclosure. In each reference the polymers reacts are expressed by their weights, and one of skill in the art would readily interpret the concentration units recited in the instant claims as weight percent, regardless of whether claims specify the units as such.  
	7. The ‘518 and ‘954 priority documents recite an 80/20 ratio of polysaccharide to PEGDA, and thereby support the claims. Because this recitation is supported in the priority documents, the claims are entitled to the priority date of the provisional application. For the following reasons, the recitation of 80% and 20% in claims 1, 20, 21, and 22 clearly defines the claimed invention and is fully supported in the priority documents. 
	First, the components used are solids. Accordingly, absent some other indication, person of ordinary skill in the art would understand that the proportions of these components would be 
	Applicant also maintains that the prior art of record, including the various Sun references as discussed in the prior response and cited in the specification, make it clear that persons skilled in the art readily understand what is meant by recitation of percentages, whether or not the word “weight” is in the claims. Therefore, since Sun 2010 and Sun 2011 also recite ratios or percentages without appearing to specifically mention weight, it is readily apparent that a person skilled in the art reading this published article would understand the basis of the percentages of those ratios. The specification uses identical language as the publications. 
	8. The Mao declaration is submitted as evidence as to how a person skilled in the art would interpret the application and claims. Dr. Mao states that weight percent is generally used to identify relative amounts of ingredients in hydrogel preparations. Dextran and PEGDA are both solids and weight is used rather than volume to quantify the amounts. Dextran and PEGDA do not have well defined molecular weights mole percent would not be used because it would not be precise. 
	The specification refers to prior work from the inventors related to very similar hydrogels. A person skilled in the art would consider prior research in understanding the patent claims, which clearly point to the percentages being expressed by weight as previously 

Applicant’s arguments directed to the effective filing date were fully considered but are not persuasive for the following reasons.
	1. The examiner maintains that one of skill in the art cannot determine the chemical structure of Dex-AE from its name because Dex-AE is not chemical name from which the skilled artisan can determine the structure. For example, one of skill in the art would understand that ethanol has the chemical structure CH3CH2OH. However, one of skill in the art reading Dex-AE would not know its chemical structure. The applicant is requested to point to where the examiner argues that characteristic structural features applicant used to claim and describe the hydrogel are not supported; and why both cannot be true. Each claim was reviewed for an effective filing date and an explanation as to why the claims do not have support in parent applications and priority documents was given. 
	2. Page 10 of ‘954 and page 10 of ‘518 describe Dex-AE/PEGDA hydrogels as being prepared as previously reported and refers to references 25 and 26, which are non-patent literature. Page 10, of either application, does not describe Dex-AE nor its preparation and one of skill in the art could not determine its chemical structure. References 25 and 26 are non-patent 
	3. Figure 1 in both the ‘518 and ‘954 documents depict Dex-AE by the following:
	 
    PNG
    media_image2.png
    95
    238
    media_image2.png
    Greyscale
.
One of skill in the art would not have arrived at the claimed at least one polysaccharide based on the drawing in Figure 1 of the provisional applications. The provisional applications make reference to non-patent literature for support of a method of making the hydrogel from Dex-AE and PEGDA, however it would have been improper to incorporate limitations from the cited NPL because essential matter cannot be incorporated by reference from non-patent literature. See MPEP 608.01(p). 
	4. Provisional application does not teach DEX-AI. The section to which the applicant refers is a paragraph bridging pages 9 and 10 and the paragraph only provides dextran and allyl isocyanate in a list of chemicals. It is noted that allyl isocyanate is a single compound and had it reacted with dextran, it would not have resulted in a substituent that is a genus as claimed by formula (III). The claimed formula (III) encompasses five different chemical structures, whereas substitution of a hydroxyl group with allyl isocyanate would have resulted in a single substituent.   
	5. The teachings in paragraph 77 of the ‘237 application were considered however these teachings are not sufficient to provide a nexus between the claimed range of degree of substitution and the priority documents. 

	7. The ‘518 and ‘954 priority documents recite an 80/20 ratio of polysaccharide to PEGDA without units. The claimed concentration ranges are not supported for two reasons. First, the claims require “at least about 80% by weight” of first component and “up to about 20% by weight” of the second component. The claims require a range of each component whereas the priority documents teach specific values, 80 and 20. A specific numerical value does not provide support for a range of numerical values. Second, neither priority document teaches units of the concentrations.	
	The physical state of the components is irrelevant and the applicant has not provided any evidence to support the conclusion that concentrations of solid materials are necessarily expressed by weight. While it may be difficult to determine appropriate mole concentrations of the starting materials because they are polymers, that does not mean it cannot be done. Recitation of Irgacure concentration as percent w/w cannot be extended to other component concentrations. 
	The examiner believes that by “Sun 2010” and “Sun 2011” the applicant is referring to Sun (Journal of Biomedical Materials Research Part A, Pages 1080-1090, Published September 14, 2009) and Sun (Biomaterials, pages 95-106, Published September 2010), respectively. The two references do not recite concentration units, however Sun 2010 refers to Sun 2006 (Carbohydrate Polymers, pages 273-287, published 2006) which teaches forming the hydrogel 
	8. The declaration by Dr. Mao was fully considered, but it was not found persuasive because general use of weight percent means that weight percent can be used but is not necessarily used in every instance. Physical state of a material does not control how its concentration has to expressed. Concentrations of solids can be expressed in moles. Difficulty or ease of calculating moles of polymers does not exclude moles as a possible way of expressing the polymer concentration. The present application and its priority documents were reviewed, however limitations cannot be incorporated into the application and claims from non-patent literature. In the present case, literal support for weight percent is required because there is more than one way of interpreting the claimed concentration ranges.  
The present application cannot be given an effective filing date of May 11, 2011 for reasons described above. 
Claim Status
Claims 1-12, 14, and 16-22 are pending. Claims 13 and 15 were cancelled. Claims 21 and 22 were newly added. 
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite concentration ranges of the two components. The claims are indefinite because they do not recite the units of concentrations. The claims are indefinite because the ranges have more than one interpretation. For example, concentrations could be interpreted as being by weight or more. According to the present application, it is apparent from instant claim 1 that applicant intended for concentrations to be expressed as wt. % and the claims are given this interpretation for the purpose of applying prior art.  
Claim Rejections -35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 
Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under pre-
AJA 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (D or (g) prior art under pre-AIA 
35 U.S.C. 103(a).

Claims 1-12, 14, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Findenbaum (Patent Number 5,591,709 Date of Patent January 7, 1997 - of record in PTO-892 dated 02/28/2019) and Sun et al. (Biomaterials, Pages 95-106, Published online September 25, 2010 - of record in IDS dated 02/28/2019). 
The claims encompass a method of promoting skin regeneration, promoting hair follicle regeneration, or promoting hair follicle comprising topically administering to the subject a hydrogel on at least a portion of the injured area, the hydrogel comprising a crosslinked composition prepared from 80 % by weight of a polysaccharide with at least one monomer having at least one substituted hydroxyl group wherein the substituted hydroxyl group has the formula (III), wherein the degree of substitution of formula III on the polysaccharide is less than about 0.2 where the polysaccharide is dextran; and 20 % of polyethylene glycol diacrylate, thereby promoting skin regeneration, promote hair follicle regeneration or reducing scarring in the injured area.
The teachings of Lindenbaum are related to wound treatment formulations and methods for treating wounds utilizing these formulations. The formulations are useful for accelerating wound healing (Abstract). The compositions are intended for wound healing of skin and related tissues (column 1 lines 14-22). The method maintains moisture at the wound surface and promotes wound healing through the use of polymer delivery systems (column 2 lines 55-
59). The formulation comprises at least one cellular growth factor (column 3 lines 9-13). The term “wound” is used to describe skin wounds. A skin wound is defined as a breach in the 
Delivery polymers include hydrogels derived from dextran, among other polymers (from column 4 line 42 to column 5 line 6). The amount of each component used in the formulation will depend on the type and size of the wound, but each component is used in an amount effective for significantly enhancing the healing of a wound relative to traditional healing therapies (column 7 lines 24-30). The formulation may induce the stimulation of the vascular elements and promote the growth of vascularized granulation tissue. The formulation is useful for promoting healing, growth and regeneration of atrophic skin. The proliferation of vascularized granulation promotes epidermis growth from the peripheral edges of the wound over the vascular substratum and from deeper layers of the dermis leading to an early closure of the skin over the wound. It is assumed that during the proliferation phase, new capillaries and fibroblasts appear in the wound from the first day on and reach their maximum levels after one week. The new vessels in granulation tissue originate as budlike structures on nearby vessels, penetrate the wound, become canalized and ramify throughout the wound by cellular division (column 9 lines 21-49). The function of the nutrients is to provide nutrients to normal, distressed, and injured cells and skin which surround and comprise the wound to be treated in order to enhance the growth and repair mechanisms which are responsible for healing of the wound. The media also serves to maintain a moist environment surrounding the wound (column 9 lines 50-58). In the method of treatment, the formulation is topically applied to the wound tissue as a liquid or gel. The amount of material which is to be spread on a wound for treatment will be readily apparent to one of ordinary skill in the art (column 13 lines 40-60). Example 3 teaches 
Lindenbaum does not teach a composition prepared from 80 by weight % of a polysaccharide with at least one monomer having at least one substituted hydroxyl group wherein the substituted hydroxyl group has the formula (III) and 20 % by weight of PEGDA.
The teachings of Sun are related to biodegradable dextran hydrogels with angiogenic growth factors (Title). Slow vascularization of functional blood limits the transplantation of tissue constructs and the recovery of wounded tissues. To solve this issue, Sun hypothesized that modifying the properties of biodegradable hydrogel scaffolds with immobilization of multiple angiogenic growth factors would induce proliferation of functional vasculature into the scaffold (Abstract). Hydrogels were prepared by crosslinking Dex-AE with PEGDA (Scheme 1,
Bottom of page 97). 
The degree of substitution (DS) of Dex-AE ranged from 0.04 to 0.35. The DS of 0.09 optimally generated Dex-AE hydrogels with only 20% PEGDA. Therefore, the DS of 0.09 was selected and examined three hydrogels with varying compositions of Dex-AE and PEGDA including 80% Dex-AE and 20% PEGDA (page 98, left column, first two paragraphs). Hydrogels having an 80/20 ratio of Dex-AE to PEGDA showed suitable vascular growth.
Vascularization is essential because it provides enhanced nutrition transport and maintains the engineered tissue (pages 99 left column section 3.2). WEGF was encapsulated in the hydrogel and examined for tissue response and vascularization over five weeks in vivo. After three weeks there was no significant difference in tissue ingrowth between blank hydrogel and
VEGF-encapsulated hydrogel. After three weeks the newly formed tissues within the blank hydrogel and the VEGF-encapsulated hydrogels occupied about 23% and 31% of the hydrogels, 
VEGF enhanced tissue ingrowth. After five weeks both hydrogels had significant tissue ingrowth compared to that at the end of week three (paragraph bridging the columns on page 99).
Revascularization of wounded tissues is essential to restore their function (paragraph bridging pages 101 and 102). During wound healing, cells infiltrate into and degrade the scaffold, thereby releasing entrapped growth factors, and with the speed of tissue regeneration, the scaffold is completely absorbed when tissue healing is achieved (paragraph bridging columns on page 102).
Rapid, efficient, and functional neovascularization is successfully achieved via manipulation of hydrogel scaffold properties. With the encapsulation of defined GFs (VEGF, IGF, SDF-1, and
Ang-1) abundant functional blood vessels are formed in vivo. This could be an excellent candidate for therapeutic vascularization and wound healing (page 105 Conclusion).
The teachings of Findenbaum and Sun are related to hydrogels obtained from dextran that are useful for treating wounds, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have utilized the hydrogel composition of Sun in the method of treating skin wounds of Findenbaum, with a reasonable expectation of success because Findenbaum teaches that a hydrogel obtained from dextran is useful for treating skin wounds by topically applying the hydrogel to the skin wound and it is known from Sun that hydrogels obtained by crosslinking Dex-AE and PEGDA as shown in Scheme 1 are useful for treating wounds and promoting vascularization in a wound.
The selection of a known material based on its suitability for its intended use supports obviousness.

Sun teaches that Dex-AE is present in a concentration of 80% and PEGDA is present in a concentration of 20%, without providing concentrations units. However, whether the concentrations in Sun are interpreted as wt. % or mole %, they meet the claimed wt.
% concentrations. If the prior art concentrations are in wt. % units, then claimed at least about
80 wt. % and up to about 20 wt. % in claim 1 and 80 wt. % and 20 wt. % in claim 20 are obvious. If the concentrations in the prior art are expressed as mole % (mole/mole ratio), then a ratio of 80 mole % of dextran-AE to 20 mole % of PEGDA is equivalent to about 87.5 wt. % of dextran-AE to about 12.5 wt. % of PEG-DA, which are close enough in number to 80 wt. % and
20 wt. % in claim 20, respectively, that a person of ordinary skill in the art would have expected them to have the same properties (MPEP 2144.05). The claimed ranges in claims 1 and 21 are obvious 87.5 wt. % is encompassed by at least about 80 wt. % and 12.5 wt. % is encompassed by up to about 20 wt. %. Furthermore, there is no evidence that the claimed concentrations are critical. Sun teaches using dextran of molecular weight 70,000 and PEG of molecular weight 40,000 (page 96, left column, section 2.1 Materials). Dextran-AE having a degree of substitution of 0.09 has a molecular weight of approximately 70,000 and PEG-DA has a molecular weight of approximately 40,000. An 80:20 molar ratio of the dextran-AE to PEG-DA is equivalent to 
With respect to “thereby” clauses in claims 1, 20, and 21 and “wherein” clause in claims 2-4, Lindenbaum’s method modified with Sun teaches the claimed step of topically administering a hydrogel to a wound, and it would have been reasonable to conclude that the prior art method results in promoting skin regeneration, promoting follicle regeneration, and reducing scarring in the injured area. Lindenbaum specifically teaches topically applying a hydrogel to a skin wound on the leg of a patient. The skin on legs is known to have hair follicles. Topically applying Sun’s hydrogel to a skin wound on the leg would have promoted hair follicle regeneration in the wound.
MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) “adapted to” or “adapted for” clauses;
(B) "wherein” clauses; and
(C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d
1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hojfer v. Microsoft Corp., 405 F.3d

With respect to claim 5, it would have been obvious to treat skin burns, skin punctures, skin abrasions, or skin incisions, with a reasonable expectation of success because
Lindenbaum teaches that skin bums, skin punctures, skin abrasions, and skin incisions are encompassed by skin wounds.
With respect to claims 6 and 7, it would have been obvious to have applied Sun’s hydrogel over the entire wound area and extending over the wound area in order to ensure that the entire injured tissue is covered and treated. Lindenbaum also teaches that the function of the nutrients in the hydrogel is to provide nutrients to normal, distressed, and injured cells and skin which surround and comprise the wound to be treated in order to enhance the growth and repair mechanisms which are responsible for healing of the wound. The media also serves to maintain a moist environment surrounding the wound (column 9 lines 50-58). Based on these teachings, Lindenbaum intended to apply the hydrogel to the skin that surrounds the wound site in addition to the wound itself.
With respect to claims 9 and 10, Dex-AE meets the claimed limitations because Dex-AE is dextran that contains hydroxyl groups substituted with -OCH2CH2NH2 which reads on formula (IV) when Y is oxygen; Z is NR4R5; R2, R3, R4, and R5 are each hydrogen, and n is 2.
Limitations of claims 11 and 12 are met because prior art teaches dextran.

Regarding claim 18, it would have been obvious to have modified the hydrogel composition by including an effective amount of an antimicrobial agent selected from antibacterial, antiviral, and antifungal in order to treat an infection or for its prophylactic effect in avoiding an infection, with a reasonable expectation of success because Lindenbaum teaches that the compositions comprise an effective amount of an antimicrobial agent selected from antibacterial, antiviral, and antifungal in order to treat an infection or for its prophylactic effect in avoiding an infection (column 12 lines 15-29).
With respect to claim 19, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have treated a skin wound in Lindenbaum by topically applying a hydrogel comprising crosslinked Dex-AE and PEGDA without VEGF to the wound, with a reasonable expectation of success because Sun teaches that wounds may be successfully treated with a hydrogel comprising crosslinked Dex-AE and PEGDA without
VEGF or other growth factors. Sun teaches that tissue ingrowth is observed in wounds that are treated with crosslinked Dex-AE and PEGDA without VEGF.

In the remarks dated June 16, 2021, the applicant traversed the obviousness rejections because Sun does not qualify as prior art and Lindernbaum does not teach all of the claimed limitations. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair--direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617